DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 2, 9 and 15 have been cancelled.  Claims 1, 3-8, 10-14 and 16-23 are pending.

Election/Restrictions
Claims 11-14 and 21-23 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II, method of forming a reservoir), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 April 2022.
Applicant’s election without traverse of Group I (claims 1, 2-8, 10 and 16-20) reservoir assembly in the reply filed on 20 April 2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first volume of the first pressure vessel is in fluid communication with the second volume of the second pressure vessel as stated in claims 16 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 8, 10 and 18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Hausberger (US 2008/0237240).
Hausberger discloses a reservoir assembly comprising: a first pressure vessel (inner container 3 as shown in Fig. 1 and 2) surrounding a first volume and having a constant cross-section along a first length between two ends; wherein the constant cross-section defines a closed shape of a rounded rectangle having four generally flat sides with rounded corners; and a second pressure vessel (outer container 3 as shown in Fig. 1 and 2) enclosing a second volume outside of the first volume, the second pressure vessel having a constant cross-section defining a closed shape of a rounded rectangle extending along a second length that extends parallel to the first length.  Note that the language of claim 1 doesn’t preclude the second pressure vessel from surrounding the first pressure vessel.  The second volume is outside the first volume and is enclosed by the second pressure vessel.
Re claims 3 and 18, both vessels are both formed of extruded metal (see paragraph [28], lines 1-2.
Re claim 8, end caps 6 and 7 close the respective ends of first pressure vessel.
Re claim 10, the first and second pressure vessels are attached and are configured to fit within an irregular shaped space.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hausberger.
Hausberger’s Fig. 1 and 2 disclose an embodiment that has rounded rectangular pressure vessels but no stiffening rib structure.  Reinforcements 24-25 as shown in Fig. 3 and 4 provide a stiffening rib structure as discussed in claims 4-6 and 19.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the stiffening structure of Fig. 3 and 4 to the first pressure vessel of the Fig. 1 and 2 embodiment to provide reinforcing strength to the first pressure vessel to alleviate deformation, bulging or collapse.

Claims 1, 3-8, 10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Croteau et al. (US 2017/0299122) (Croteau) in view of Hausberger.
Croteau discloses a reservoir assembly (see Fig. 7, a seven lobe embodiment comprising: a first pressure vessel (a first interior lobe 35) surrounding a first volume and having a constant cross-section along a first length between two ends; wherein the constant cross-section defines a closed shape of a rounded rectangle having at least two generally flat sides with rounded corners (see Fig. 3 cross section); and a second pressure vessel (a second interior lobe 35) enclosing a second volume outside of the first volume, the second pressure vessel having a constant cross-section defining a closed shape of a rounded rectangle extending along a second length that extends parallel to the first length.  
There is a lack of criticality to the rounded rectangular shape as the shape for the first pressure vessel is described in more detail to have four flat sides while less detail is given for the second pressure vessel and its rounded rectangular cross sectional shape.  Croteau fails to disclose a rounded rectangular cross sectional shape that has four flat sides.  Hausberger teaches the rounded rectangular cross sectional shape having four flat sides for the cross section of a pressure vessel.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the shape of the first pressure vessel and the second pressure vessel (two of the interior lobes 35) to have their outside walls (walls 60, 65 as shown in Fig. 2) being flat, at least partially, and thus a rounded rectangular shape with four flat sides with rounded corners in order to provide flat outer surfaces allowing the surfaces to be level or plumb depending upon the tanks orientation and to conserve space and provide stability when the flat surfaces are used for stacking vertically or horizontally.
Re claims 3 and 18, the lobes 35 are made from metal as stated in paragraph 46, lines 1-2.  The extruded method of making is a product-by-process limitation treated according to MPEP 2113, the extruded means for forming metal is not seen to provide any structural difference or advantage to the product of the pressure vessel.
Croteau fails to disclose stiffening rib structure.  Reinforcements 24-25 as shown in Fig. 3 and 4 of Hausberger provide a stiffening rib structure as discussed in claims 4-6 and 19.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the stiffening structure of Fig. 3 and 4 to the first pressure vessel of the Croteau to provide reinforcing strength to the first pressure vessel to alleviate deformation, bulging or collapse.
Re claim 7, the first pressure vessel wall thickness varies as shown in Fig. 2 and explained in paragraph [40], lines 6-11 and paragraph [41] lines 6-8 and 13-16.
Re claim 10, the first and second pressure vessels are attached and are configured to fit within an irregular shaped space.
Re claims 16-17, the first and second volumes are in fluid communication as Fig. 7 discloses a manifold structure.
Re claim 20, the pressure vessel of Fig. 7 shows pressure fittings (bosses 155a, 155b and connectors 160).

Double Patenting
Applicant is advised that should claim 16 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claims 16 and 17 have the exact same language.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733